with specific factual allegations that if true would entitle him to relief."
                Thomas v. State, 120 Nev. 37, 44, 83 P.3d 818, 823 (2004).
                            First, Grant contends that the district court erred by denying
                his claims that counsel was ineffective for failing to investigate and
                present testimony from a toxicologist. We disagree. Taken as true, such
                testimony would only have supported Grant's claim that he and his
                girlfriend were drug users and the victim came up to their hotel room to
                use drugs, not for sexual activity. Because Grant fails to demonstrate that
                such testimony would have led to a different result at trial,' we conclude
                that the district court did not err by denying this claim without conducting
                an evidentiary hearing.
                            Second, Grant contends that the district court erred by
                denying his claim that counsel was ineffective for failing to investigate and
                present testimony from a pathologist. However, the record reflects that
                counsel sought the services of a pathologist, and while Grant has not
                provided complete trial transcripts, we must infer from the record that has
                been provided that counsel made a strategic decision not to have the
                pathologist testify.      See Cullen v. Pinholster,   563 U.S. 170 (2011)

                ("Strickland specifically commands that a court must indulge the strong
                presumption that counsel made all significant decisions in the exercise of
                reasonable professional judgment." (internal quotation marks and
                alterations omitted)); State v. Powell, 122 Nev. 751, 759, 138 P.3d 453, 458
                (2006) ("Judicial review of an attorney's representation is highly
                deferential, and a claimant must overcome the presumption that a


                      'Grant was acquitted of conspiracy to commit robbery.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1941A
                    challenged action might be considered sound strategy."). Moreover, given
                    the state of the evidence, Grant fails to demonstrate that the result of the
                    of the proceedings would have been different had a pathologist testified.
                    Therefore, we conclude that the district court did not err by denying this
                    claim without conducting an evidentiary hearing.
                                Third, Grant contends that the district court erred by denying
                    his claim that counsel was ineffective for failing to investigate and present
                    testimony from an ex-prostitute. While Grant mentions the topics that an
                    ex-prostitute could have discussed, he fails to describe with specificity
                    what she would have said and how such testimony would have changed
                    the result at trial. Therefore, Grant fails to demonstrate that the district
                    court erred by denying this claim without conducting an evidentiary
                    hearing.   See Hargrove v. State, 100 Nev. 498, 502, 686 P.2d 222, 225
                    (1984).
                                Fourth, Grant contends that the district court erred by
                    denying his claim that counsel was ineffective for failing to investigate and
                    present evidence of his girlfriend's prior violent actions and statements.
                    Grant fails to demonstrate that this evidence would have been admissible
                    at trial. Moreover, he fails to demonstrate that the result of trial would
                    have been different had counsel presented this evidence. Therefore, we
                    conclude that the district court did not err by denying this claim without
                    conducting an evidentiary hearing.




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    4E40
                                   Having considered Grant's contentions and concluded that
                       they lack merit, 2 we
                                   ORDER the judgment of the district court AFFIRMED.




                                                                 Gibbons


                                                                           :P
                                                                 Pickering



                       cc:   Hon. Jessie Elizabeth Walsh, District Judge
                             Law Office of Patricia M. Erickson
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




                                   also asserts that cumulative error warrants relief. Because
                             2 Grant
                       we have found no error, there are no errors to cumulate.



SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    stirgy,